DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10-31-2019. It is noted, however, that applicant has not filed a certified copy of the 201921851206.X application as required by 37 CFR 1.55.

Specification

3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Deleted the title and added new title; DIGITAL PRESSURE SENSOR WITH RUBBER COVER

Allowable Subject Matter

5.	Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 

WU (US 2010/0139411 A1) discloses a digital pressure sensor. However WU does not anticipate nor render obvious a digital pressure gauge that comprises a rubber cover having an opening through which a pressure is sensed, a substrate and the rubber cover are connected to each other and form a mounting cavity for holding the pressure sensing structure and the signal processing chip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20210369126 A1 Apparatus and Methods for Measuring Blood Pressure and Other Vital Signs Via a Finger
US 11125627 B2 Device and method for determining a temperature or a temperature-dependent value usable for determining the temperature, temperature sensor, pressure sensor and combination sensor
WO 2019175537 A1 PRESSURE GAUGE
WO 2015004635 A2 Capacitive type digital pressure sensor for electrical appliance has printed circuit having at least one connection portion provided with at least six connection terminals which each defines end of conductive track
US 20130218501 A1 Digital pressure transducer for use in pressure measuring system, has read and write port which is communicated with computer terminal and host device, and read-only port which is communicate with host device
US 20130218502 A1 TEMPERATURE COMPENSATED PRESSURE TRANSDUCER
US 20100139411 A1 DIGITAL PRESSURE SENSOR
US 20020117006 A1 Digital pressure transducer has curved resilient Bourdon tube having predetermined diameter and aspect ratio such that the tube does not resonate at resonant frequency of resonator
US 4644482 A Digital pressure transducer and corrections circuitry system

US 4625560 A Capacitive digital integrated circuit pressure transducer
US 3762223 A DIGITAL PRESSURE TRANSDUCER

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANDRE J ALLEN/Primary Examiner, Art Unit 2856